COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                        ORDER

Appellate case name:          Ronald Lucero v. The State of Texas

Appellate case number:        01-12-01010-CR

Trial court case number:      1852939

Trial court:                  County Criminal Court at Law No. 10 of Harris County

        On April 9, 2013, Ronald Lucero filed a Motion for Extension of Time to File a
Second Motion to Stay Issuance of the Mandate in Cause No. 01-12-01010-CR (Tex. R.
App. P. 31.4(a)(1)). Lucero requests an extension to April 9 to file his Second Motion to
Stay Issuance of the Mandate in Cause No. 01-12-01010-CR (Tex. R. App. P. 31.4(a)(1)).
The Motion for Extension is granted.

       The Second Motion to Stay Issuance of the Mandate is granted, pursuant to
Texas Rule of Civil Procedure 31.4(a)(1) and (b). Issuance of this Court’s mandate in the
above-referenced cause is stayed pending resolution of Ronald Lucero’s Petition for
Discretionary Review from Cause No. 01-12-01010-CR in the Court of Criminal Appeals
of Texas. See TEX. R. APP. P. 18.1 (providing for issuance of mandate by court of
appeals).


       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                    Acting individually   ☐ Acting for the Court



Date: April 10, 2013